                      Case 1:18-cv-04830-AKH Document 43 Filed 01/24/19 Page 1 of 1


AO 458 (Rev. 06/09) Appearance of Counsel



                                           UNITED STATES DISTRICT COURT
                                                                for the
                                                    Southern District of New York


                        Marshal Rosenberg                         )
                                 Plaintiff                        )
                                     v.                           )       Case No.   18-cv-4830 (AKH)
                  Metropolis Group. Inc .. et al.                 )
                                Defendant                         )

                                                    APPEARANCE OF COUNSEL

To:        The clerk of court and all parties of record

           I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

           A&N Design Studio, Inc. d/b/a Door3 Business App"'lic.,a,t"'iown,s_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


Date: _ __,Q,_1"'/2.:4"'/2,;eO,u1c;;9c__


                                                                                      Raymond J. Dowd RD7508
                                                                                       Printed name and bar number
                                                                                     250 Park Avenue, Suite 1103
                                                                                      New York, New York 10177


                                                                                                Address

                                                                                       rdowd@dunnington.com


                                                                                            (212) 682-8811
                                                                                            Telephone number

                                                                                            (212) 661-7769
                                                                                              FAX number
